NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-3696
                                       __________

                               EMMANUEL ADEYINKA,
                                            Appellant

                                             v.

                                HOWARD S. LOMAX
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                       (E.D. Pa. Civil Action No. 2-18-cv-04897)
                      District Judge: Honorable Petrese B. Tucker
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 23, 2019

          Before: AMBRO, GREENAWAY, JR. and PORTER, Circuit Judges

                             (Opinion filed: January 7, 2020)
                                     ___________

                                        OPINION *
                                       ___________

PER CURIAM

       Emmanuel Adeyinka, proceeding pro se, appeals an order of the United States

District Court for the Eastern District of Pennsylvania dismissing his complaint. For the


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
reasons that follow, we will affirm the judgment of the District Court.

       Adeyinka filed a complaint against Howard Lomax, a police officer, and the City

of Philadelphia in 2018. Although the complaint is unclear, it appears to arise out of

Adeyinka’s arrest on January 16, 2008, and his confinement related to two criminal cases

brought against him in Philadelphia Municipal Court. Adeyinka refers to the state court

criminal dockets as the basis for his complaint and claims cruel and unusual punishment

based on, among other things, the presence of vermin, flies, and mildew in prison. He

also refers to 18 U.S.C. § 1001 and “Miranda Rights.” Adeyinka seeks a total of

$5,400,000 in compensatory and punitive damages.

       The District Court screened the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B).

The District Court dismissed any claims under 18 U.S.C. § 1001, a criminal statute

prohibiting certain false statements, as legally baseless because the statute does not

provide a basis for civil liability. The District Court also ruled that Adeyinka does not

state a claim for relief under 42 U.S.C. § 1983 because he had not stated what Lomax or

the City of Philadelphia did to violate his rights. The District Court decided that, even if

it construed Adeyinka’s complaint to raise claims against Lomax based on his 2008 arrest

and the City based on the conditions of his confinement, his claims fail because they are

barred by Pennsylvania’s two-year statute of limitations.

       The District Court also ruled that, even if not time-barred, Adeyinka had not stated

a claim based on the conditions of his confinement because his allegations did not

suggest that he was exposed to an unconstitutional threat to his life or safety. In addition,
                                              2
the District Court stated that Adeyinka did not identify a municipal policy or custom that

would establish a basis for liability against the City of Philadelphia. The District Court

ruled that amendment of the complaint would be futile because the claims are time-barred

and dismissed the complaint as frivolous and for failure to state a claim for relief. This

appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review of the

District Court’s dismissal of the complaint is plenary. Mitchell v. Horn, 318 F.3d 523,

530 (3d Cir. 2003); Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

       Adeyinka’s arguments on appeal are for the most part unclear. He appears to

agree that claims for false arrest and false imprisonment are time-barred, see Appellant’s

Brief at 6-7, and to contend that his conditions of confinement violated his constitutional

rights. He also states that he was not read his rights under Miranda v. Arizona, 384 U.S.

436 (1966).

       We agree with the District Court that Pennsylvania’s two-year statute of

limitations applies to Adeyinka’s § 1983 claims, that any claims for false arrest and false

imprisonment accrued in 2008, when Adeyinka was detained pursuant to legal process,

and that these claims are time-barred. See 42 Pa. Cons. Stat. § 5524; Wallace v. Kato,

549 U.S. 384, 387, 396 (2007). A claim based on Miranda is similarly time-barred.

       Adeyinka’s conditions of confinement claims also appear to be time-barred for

substantially the reasons stated by the District Court, and even if they are not, Adeyinka

fails to state a plausible constitutional claim based on those conditions in his complaint.
                                              3
See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). He has not elaborated on the conditions

of his confinement on appeal or shown that the District Court should have allowed him to

amend his complaint.

       To the extent Adeyinka seeks to bring a malicious prosecution claim, see

Appellant’s Brief at 13, he has shown no error in the District Court’s ruling that such a

claim is not cognizable because his convictions for indecent exposure have not been

vacated, or its ruling that a claim based on charges that were withdrawn in 2009 are time-

barred. The state court dockets reflect that partial expungement orders have been issued

in Adeyinka’s criminal cases since he filed his brief, but there is no indication that these

orders affect these rulings.

       Accordingly, we will affirm the judgment of the District Court.




                                              4